CLAYTON, Justice,
dissenting.
The specific question we decide today is whether the statutory amendments increasing pensions apply to all retired or disabled policemen and firemen who became eligible between July 1, 1956, and June 21, 1974, or only to those who became pensioners after the effective date of the 1974 amendments.
I find ample support for the conclusion reached by the circuit court and Court of Appeals that the increases apply equally to those who retired before the amendments took effect.
In determining the meaning and scope of any statute the courts are vested with the duty and power to interpret it so as to carry out the intent and purpose of the entire act. Kentucky Region Eight v. Commonwealth, Ky., 507 S.W.2d 489 (1974). In so performing this task, the courts may take into *579consideration the evil which the statute was intended to remedy as well as other facts and circumstances under which the legislation was enacted. Brown v. Hoblitzell, Ky., 307 S.W.2d 739 (1958); City of Owensboro v. Noffsinger, Ky., 280 S.W.2d 517 (1955).
The underlying purpose of the policemen’s and firemen’s pension act is set out in KRS 95.853:
The purpose of this fund is to provide retirement annuities and disability benefits for the members of the Police and Fire Departments ... to the end that such members may accumulate reserves for themselves and their dependents to meet, without prejudice or hardship, the hazards of old age, disability, death, and termination of service ....
In order to further the general purpose of any statute, KRS 446.080(1) dictates that “all statutes of this state shall be liberally construed with a view to promote their objects and carry out the intent of the legislature.” The policy underlying the pension act requires no elaboration.
The pertinent legislation establishing pensions for policemen and firemen was first enacted in 1956. This series of statutes was amended in 1972 and 1974 to increase the maximum retirement annuity from 60% to 75% of average salary. The amendments were enacted during a period in which economic inflation was beginning to make itself felt by everyone. The pensioners were no exception. Under circumstances rendering it more and more difficult to live on a fixed income the legislature reacted to the problem in a realistic fashion. The increases in the retirement and disability annuities were both a response to the steadily increasing cost of living as well as a means of achieving the purpose of the statute. To deny the increased benefits to those persons who retired or became disabled before the effective date of the amendments offends the spirit of the act and contravenes its purpose. The statutes in question should not be interpreted so as to bring about such an unjust result. See George v. Alcoholic Beverage Control Board, Ky., 421 S.W.2d 569 (1967).
Another change reflected in the 1974 amendments provides for an automatic cost-of-living adjustment. The express language makes the adjustment applicable only to those persons who retired after the effective date of the amendments. KRS 95.859. Similar wording limiting the percentage pension increases to that same class of persons, however, is absent. The percentage and cost-of-living increases are contained in the same paragraph of the statute. I see no reason to believe that the legislature did not intend a difference in the application of the two provisions. Had the General Assembly wanted to restrict the percentage increases to those persons retiring after the effective date of the amendments, they would have expressly done so as with the cost-of-living adjustment. The words employed in the statute leave little doubt that the legislative intent was to include movants in the class eligible for the percentage pension increase.
Perhaps the controlling factor in the resolution of the case at bar is stare decisis. In Board of Trustees of Policemen’s Pension Fund v. Schupp, 223 Ky. 269, 3 S.W.2d 606 (1928), this court decided the question of whether policemen who were currently receiving pensions were entitled to an increase in those pensions enacted subsequent to their retirement. The court answered the question in the affirmative stating:
Does this act apply only to those who are placed upon the pension rolls after it became effective, or does it apply to Schupp and others who were already upon the pension rolls at the time of its enactment? ... it follows that Schupp and those similarly situated are entitled to receive or be paid their pensions from and after the time that this amendment became effective ... at the rate provided in the amendment.
Id. at 611.
I see little, if any, difference between Schupp, supra, and the case presently before the court. The legislature is presumed to be cognizant of the judicial interpretations of statutes. Cook v. Ward, Ky., 381 S.W.2d 169 (1964); City of Mayfield v. *580Reed, 278 Ky. 5, 127 S.W.2d 847 (1939). Had the General Assembly intended to overrule the result reached in Schupp it would have used more direct language in which to do so. I would affirm the decision of the Court of Appeals and the judgment of the trial court.